               Case 2:19-cr-00690-ODW Document 62 Filed 07/26/21 Page 1 of 7 Page ID #:275

                                                        United States District Court
                                                        Central District of California


 UNITED STATES OF AMERICA vs.                                                Docket No.            CR 19-00690-ODW-2

 Defendant           Elvis Monteagudo                                        Social Security No. 5         7   3   2
 akas:                                                                       (Last 4 digits)

                                          JUDGMENT AND PROBATION/COMMITMENT ORDER

                                                                                                                   MONTH   DAY   YEAR
             In the presence of the attorney for the government, the defendant appeared in person on this date.     July    26   2021

  COUNSEL                                                               Kate L. Morris, DFPD
                                                                            (Name of Counsel)

      PLEA           X GUILTY, and the court being satisfied that there is a factual basis for the plea.          NOLO            NOT
                                                                                                               CONTENDERE        GUILTY
           There being a finding/verdict of GUILTY, defendant has been convicted as charged of the offense(s) of:
     FINDING
          Count 2: 21:841(a)(1)(b)(1)(C): POSSESSION WITH INTENT TO DISTRIBUTE AND DISTRIBUTION OF
          CONTROLLED SUBSTANCE
JUDGMENT The Court asked whether there was any reason why judgment should not be pronounced. Because no sufficient cause to the
AND PROB/ contrary was shown, or appeared to the Court, the Court adjudged the defendant guilty as charged and convicted and ordered that:
  COMM    Pursuant to the Sentencing Reform Act of 1984, it is the judgment of the Court that the defendant is hereby committed to the
  ORDER   custody of the Bureau of Prisons to be imprisoned for a term of:
                     TIME SERVED on Count 2 of the Indictment.

It is ordered that the defendant shall pay to the United States a special assessment of $100, which is due
immediately.

Pursuant to Guidelines § 5E1.2(a), all fines are waived as the Court finds that the defendant has established an
inability to pay a fine.

Defendant is placed on supervised release for a term of three years under the following terms and conditions:

1.       Defendant must not commit another federal, state, or local crime;

2.       The defendant must report to the Probation Office in the federal judicial district of residence within 72
         hours of imposition of a sentence of Probation or release from imprisonment unless directed by the
         Probation Officer;

3.       Defendant must not knowingly leave the judicial district without first receiving permission of the Court
         or Probation Officer;

4.       Defendant must answer truthfully the inquiries of the Probation Officer unless legitimately asserting his
         Fifth Amendment right against self-incrimination as to new criminal conduct;



CR-104 (wpd 12/20)                                JUDGMENT & PROBATION/COMMITMENT ORDER                                                 Page 1
               Case 2:19-cr-00690-ODW Document 62 Filed 07/26/21 Page 2 of 7 Page ID #:276

 USA vs.     Elvis Monteagudo                                   Docket No.:   CR 19-00690-ODW-2

5.       Defendant must reside at a location approved by the Probation Officer and must notify the Probation
         Officer at least 10 days before any anticipated change or within 72 hours of an unanticipated change in
         residence or persons living in defendant’s residence;

6.       Defendant must permit the Probation Officer to contact him at any time at home or elsewhere and must
         permit confiscation of any contraband prohibited by law or the terms of supervision and observed in
         plain view by the Probation Officer;

7.       Defendant must work at a lawful occupation unless excused by the Probation Officer for schooling,
         training, or other acceptable reasons and must notify the Probation Officer at least ten days before any
         change in employment or within 72 hours of an unanticipated change;

8.       Defendant must not knowingly associate with any persons engaged in criminal activity and must not
         knowingly associate with any any person convicted of a felony unless granted permission to do so by
         the Probation Officer. This condition will not apply to initimate family members, unless the Court has
         completed an individualized review and has determined that the restriction is necessary for protection
         of the community or rehabilitation;

9.       Defendant must refrain from excessive use of alcohol and must not purchase, possess, use, distribute or
         administer any narcotic or other controlled substance or any paraphernalia related to such substances
         except as prescribed by a physician;

10.      Defendant must notify the Probation Officer within 72 hours of being arrested or questioned by a law
         enforcement officer;

11.      For felony cases, the defendant must not possess a firearm, ammunition, destructive device or any other
         dangerous weapon;

12.      Defendant must not act or enter into any agreement with a law enforcement agency to act as an
         informant or source without the permission of the Court;

13.      Defendant must follow the instructions of the Probation Officer to implement the orders of the Court,
         afford adequate deterrence from criminal conduct, protect the public from further crimes of the
         defendant, and provide the defendant with needed correctional treatment in the most effective manner.




14.      Defendant shall comply with the immigration rules and regulations of the United States and when
         deported from the country, either voluntarily or involuntarily not reenter the United States illegally.
CR-104 (wpd 12/20)                     JUDGMENT & PROBATION/COMMITMENT ORDER                                       Page 2
               Case 2:19-cr-00690-ODW Document 62 Filed 07/26/21 Page 3 of 7 Page ID #:277

 USA vs.     Elvis Monteagudo                                  Docket No.:   CR 19-00690-ODW-2


         Defendant is not required to report tot he probation Office while residing outside of the United States;
         however, within 72 hours of release from any custody or any reentry to the United States during the
         period of Court ordered supervision, the defendant shall report for instructions to the United States
         probation Office, located at 300 North Los Angeles, Los Angeles, Ca. 90012 or as otherwise advised.



The defendant shall be release forthwith.




 In addition to the special conditions of supervision imposed above, it is hereby ordered that the Standard
 Conditions of Probation and Supervised Release within this judgment be imposed. The Court may change
 the conditions of supervision, reduce or extend the period of supervision, and at any time during the
 supervision period or within the maximum period permitted by law, may issue a warrant and revoke
 supervision for a violation occurring during the supervision period.




            July 26, 2021
            Date                                      U. S. District Judge

 It is ordered that the Clerk deliver a copy of this Judgment and Probation/Commitment Order to the U.S.
 Marshal or other qualified officer.

                                                      Clerk, U.S. District Court


            July 26, 2021                        By Sheila English /s/
            Filed Date                              Deputy Clerk




CR-104 (wpd 12/20)                     JUDGMENT & PROBATION/COMMITMENT ORDER                                   Page 3
               Case 2:19-cr-00690-ODW Document 62 Filed 07/26/21 Page 4 of 7 Page ID #:278

 USA vs.     Elvis Monteagudo                                                        Docket No.:      CR 19-00690-ODW-2


 The defendant must comply with the standard conditions that have been adopted by this court (set forth below).

                     STANDARD CONDITIONS OF PROBATION AND SUPERVISED RELEASE

                     While the defendant is on probation or supervised release pursuant to this judgment:
 1.    The defendant must not commit another federal, state, or local          9.    The defendant must not knowingly associate with any persons engaged
       crime;                                                                        in criminal activity and must not knowingly associate with any person
 2.    The defendant must report to the probation office in the federal              convicted of a felony unless granted permission to do so by the probation
       judicial district of residence within 72 hours of imposition of a             officer. This condition will not apply to intimate family members, unless
       sentence of probation or release from imprisonment, unless                    the court has completed an individualized review and has determined
       otherwise directed by the probation officer;                                  that the restriction is necessary for protection of the community or
 3.    The defendant must report to the probation office as instructed by            rehabilitation;
       the court or probation officer;                                         10.   The defendant must refrain from excessive use of alcohol and must not
 4.    The defendant must not knowingly leave the judicial district                  purchase, possess, use, distribute, or administer any narcotic or other
       without first receiving the permission of the court or probation              controlled substance, or any paraphernalia related to such substances,
       officer;                                                                      except as prescribed by a physician;
 5.    The defendant must answer truthfully the inquiries of the probation     11.   The defendant must notify the probation officer within 72 hours of being
       officer, unless legitimately asserting his or her Fifth Amendment             arrested or questioned by a law enforcement officer;
       right against self-incrimination as to new criminal conduct;            12.   For felony cases, the defendant must not possess a firearm, ammunition,
 6.    The defendant must reside at a location approved by the probation             destructive device, or any other dangerous weapon;
       officer and must notify the probation officer at least 10 days before   13.   The defendant must not act or enter into any agreement with a law
       any anticipated change or within 72 hours of an unanticipated                 enforcement agency to act as an informant or source without the
       change in residence or persons living in defendant’s residence;               permission of the court;
 7.    The defendant must permit the probation officer to contact him or       14.   The defendant must follow the instructions of the probation officer to
       her at any time at home or elsewhere and must permit confiscation             implement the orders of the court, afford adequate deterrence from
       of any contraband prohibited by law or the terms of supervision and           criminal conduct, protect the public from further crimes of the
       observed in plain view by the probation officer;                              defendant; and provide the defendant with needed educational or
 8.    The defendant must work at a lawful occupation unless excused by              vocational training, medical care, or other correctional treatment in the
       the probation officer for schooling, training, or other acceptable            most effective manner.
       reasons and must notify the probation officer at least ten days
       before any change in employment or within 72 hours of an
       unanticipated change;




CR-104 (wpd 12/20)                                    JUDGMENT & PROBATION/COMMITMENT ORDER                                                              Page 4
               Case 2:19-cr-00690-ODW Document 62 Filed 07/26/21 Page 5 of 7 Page ID #:279
             The defendant must also comply with the following special conditions (set forth below).

      STATUTORY PROVISIONS PERTAINING TO PAYMENT AND COLLECTION OF
 FINANCIAL SANCTIONS

        The defendant must pay interest on a fine or restitution of more than $2,500, unless the court waives
 interest or unless the fine or restitution is paid in full before the fifteenth (15th) day after the date of the
 judgment under 18 U.S.C. § 3612(f)(1). Payments may be subject to penalties for default and delinquency
 under 18 U.S.C. § 3612(g). Interest and penalties pertaining to restitution, however, are not applicable for
 offenses completed before April 24, 1996. Assessments, restitution, fines, penalties, and costs must be paid
 by certified check or money order made payable to “Clerk, U.S. District Court.” Each certified check or
 money order must include the case name and number. Payments must be delivered to:

           United States District Court, Central District of California
           Attn: Fiscal Department
           255 East Temple Street, Room 1178
           Los Angeles, CA 90012

 or such other address as the Court may in future direct.

       If all or any portion of a fine or restitution ordered remains unpaid after the termination of
 supervision, the defendant must pay the balance as directed by the United States Attorney’s Office. 18
 U.S.C. § 3613.

        The defendant must notify the United States Attorney within thirty (30) days of any change in the
 defendant’s mailing address or residence address until all fines, restitution, costs, and special assessments
 are paid in full. 18 U.S.C. § 3612(b)(l)(F).

        The defendant must notify the Court (through the Probation Office) and the United States Attorney of
 any material change in the defendant’s economic circumstances that might affect the defendant’s ability to
 pay a fine or restitution, as required by 18 U.S.C. § 3664(k). The Court may also accept such notification
 from the government or the victim, and may, on its own motion or that of a party or the victim, adjust the
 manner of payment of a fine or restitution under 18 U.S.C. § 3664(k). See also 18 U.S.C. § 3572(d)(3) and
 for probation 18 U.S.C. § 3563(a)(7).

           Payments will be applied in the following order:

              1. Special assessments under 18 U.S.C. § 3013;
              2. Restitution, in this sequence (under 18 U.S.C. § 3664(i), all non-federal victims must be paid
 before the United
                    States is paid):
                     Non-federal victims (individual and corporate),
                     Providers of compensation to non-federal victims,
                     The United States as victim;
              3. Fine;
              4. Community restitution, under 18 U.S.C. § 3663(c); and
              5. Other penalties and costs.

   CONDITIONS OF PROBATION AND SUPERVISED RELEASE PERTAINING TO FINANCIAL
                                 SANCTIONS

        As directed by the Probation Officer, the defendant must provide to the Probation Officer: (1) a
 signed release authorizing credit report inquiries; (2) federal and state income tax returns or a signed release
CR-104 (wpd 12/20)                      JUDGMENT & PROBATION/COMMITMENT ORDER                                    Page 5
               Case 2:19-cr-00690-ODW Document 62 Filed 07/26/21 Page 6 of 7 Page ID #:280
 USA vs.     Elvis Monteagudo                                 Docket No.:   CR 19-00690-ODW-2




                                                     RETURN

 I have executed the within Judgment and Commitment as follows:
 Defendant delivered on                                                 to
 Defendant noted on appeal on
 Defendant released on
 Mandate issued on
 Defendant’s appeal
 determined on
 Defendant delivered on                                                 to
     at
     the institution designated by the Bureau of Prisons, with a certified copy of the within Judgment and
     Commitment.
                                                     United States Marshal

                                                By
            Date                                     Deputy Marshal


                                                CERTIFICATE

 I hereby attest and certify this date that the foregoing document is a full, true and correct copy of the original
 on file in my office, and in my legal custody.
                                                     Clerk, U.S. District Court

                                                By
            Filed Date                               Deputy Clerk




                                FOR U.S. PROBATION OFFICE USE ONLY


Upon a finding of violation of probation or supervised release, I understand that the court may (1) revoke
supervision, (2) extend the term of supervision, and/or (3) modify the conditions of supervision.

      These conditions have been read to me. I fully understand the conditions and have been provided a
copy of them.

CR-104 (wpd 12/20)                    JUDGMENT & PROBATION/COMMITMENT ORDER                                    Page 6
               Case 2:19-cr-00690-ODW Document 62 Filed 07/26/21 Page 7 of 7 Page ID #:281
 USA vs.     Elvis Monteagudo                                     Docket No.:   CR 19-00690-ODW-2



         (Signed)
               Defendant                                            Date



                     U. S. Probation Officer/Designated Witness                    Date




CR-104 (wpd 12/20)                        JUDGMENT & PROBATION/COMMITMENT ORDER                     Page 7
